Elliot Gale (Bar #1119904)
egale@gajplaw.com
Gale, Angelo, Johnson, & Pruett, P.C.
1430 Blue Oaks Blvd., Ste. 250
Roseville, CA 95747
916-290-7778 ph
916-721-2767 fax
Attorneys for Plaintiffs
Phillip and Lynn Petrie


                             UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF WISCONSIN

                                            CASE NO. 2:21-cv-01060
Phillip and Lynn Petrie

                       Plaintiffs,          COMPLAINT FOR DAMAGES:

       v.                                      1. Violation of Fair Credit Reporting Act

Equifax Information Services, LLC,
TransUnion, LLC; Americollect, Inc.;
Maurices Incorporated

                       Defendants.




COMES NOW Plaintiffs Phillip and Lynn Petrie, individuals, based on information and belief, to
allege as follows:
                                     INTRODUCTION
   1. This case arises under the Fair Credit Reporting Act, 15 U.S.C. § 1681s-2(b), 15 U.S.C.
       § 1681e(b), 15 U.S.C. § 1681i(a)(2)(A)), 15 U.S.C. § 1681i(a)(4)), and15 U.S.C.
       §1681i(a)(5)(A)).
   2. Plaintiffs seek redress for the unlawful and deceptive practices committed by the
       Defendants in connection with their inaccurate, misleading, or incomplete reporting of
       Plaintiffs’ discharged accounts.



                                               1

            Case 2:21-cv-01060-SCD Filed 09/13/21 Page 1 of 17 Document 1
3. Defendant Americollect, Inc. (hereinafter “AI”) is reporting Plaintiffs’ account as
   unpaid collection accounts with balances and past-due balances owed rather than listing
   the accounts as included/discharged in bankruptcy.
4. Similarly, Defendant Maurices Incorporated (hereinafter “Maurices”) is reporting that
   the account is charged-off rather than included and discharged in bankruptcy.
5. Such reporting is wholly inaccurate, misleading, and adversely impacts Plaintiffs’
   credit worthiness.
6. Plaintiffs’ credit scores have been adversely impacted by the reporting.
7. Plaintiffs’ credit reports have been disseminated to third parties since the completion of
   their chapter 13 bankruptcy and Plaintiffs have been unable to obtain favorable interest
   rates as a result of the reporting by AI and Maurices.
8. The United States Congress has found the banking system is dependent upon fair and
   accurate credit reporting. Inaccurate credit reports directly impair the efficiency of the
   banking system, and unfair credit reporting methods undermine the public confidence,
   which is essential to the continued functioning of the banking system.
                              JURISDICTION & VENUE

9. Plaintiffs re-allege and incorporate herein by this reference the allegations in each and
   every paragraph above, fully set forth herein.
10. This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, and 1367, and 15 U.S.C. §
   1681
11. This venue is proper pursuant to 28 U.S.C. §1391(b)(1).
                             GENERAL ALLEGATIONS
12. Plaintiffs allege that each and every defendant data furnisher was included in Plaintiffs’
   Chapter 13 bankruptcy filing or had notice of Plaintiff’s bankruptcy filing and
   reaffirmation of certain debts.
13. Plaintiffs allege that AI and Maurices received notice of Plaintiffs’ chapter 13 filing or
   had reason to know of Plaintiffs’ bankruptcy filing and entry of their chapter 13
   discharge.




                                              2

      Case 2:21-cv-01060-SCD Filed 09/13/21 Page 2 of 17 Document 1
14. Plaintiffs allege that each and every Defendant is familiar with credit reporting industry
   standards and subscribes thereto.
15. Plaintiffs allege that each and every Defendant understands that deviation from credit
   reporting industry standards can and often does result in denial of credit, higher interest
   rates, and prompts those making credit decisions to draw a more negative inference
   from the reported data than if the Defendant reported in accordance with the recognized
   industry standard.
16. Plaintiffs allege that all actions alleged herein by Defendants were done knowingly,
   intentionally, and in reckless disregard for credit reporting industry standards in an
   attempt to purposefully undermine Plaintiffs’ ability to reorganize and repair their
   FICO Score.
17. In the alternative Plaintiffs allege that each and every Defendant’s actions was the
   result of reckless policies and procedures that inevitably led to inaccurate, misleading,
   or incomplete credit reporting.
                   FICO, Inc.
18. FICO is a leading analytics software company. FICO has over 130 patents related to
   their analytics and decision management technology, and regularly uses mathematical
   algorithms to predict consumer behavior including credit risk.
19. The FICO Score has become the standard measure of consumer credit risk in the United
   States and is used in ninety percent of lending decisions.
20. A FICO score consists of a three-digit number summarizing a consumer’s credit risk or
   likelihood to repay a loan. FICO periodically updates its scoring models resulting in
   multiple FICO Score versions.
21. Base FICO Scores range from 300 to 850, while industry-specific FICO Scores range
   from 250-900. A higher FICO Score demonstrates lower credit risk or less likelihood
   of default.
22. Different lenders use different versions of FICO Scores when evaluating a consumer’s
   credit worthiness.


                                             3

      Case 2:21-cv-01060-SCD Filed 09/13/21 Page 3 of 17 Document 1
23. There are 28 FICO Scores that are commonly used by lenders.
24. A consumer’s FICO Score is calculated based solely on information in consumer credit
   reports maintained at credit reporting agencies (CRAs).
25. The three largest CRAs are Experian Information Solutions, Inc., Equifax, Inc., and
   Transunion, LLC.
26. FICO does not control what information is provided on a consumer’s credit report.
   Instead, the scoring models or algorithms are based on the premise that information
   provided by the CRAs is accurate and complies with credit reporting industry
   standards.
27. There are five key factors that a FICO Score considers: 1) Payment History 2) Amount
   of Debt 3) Length of Credit History 4) New Credit and 5) Credit Mix.
28. Each of the five factors is weighted differently by FICO.
29. 35% of a consumer’s FICO Score relates to payment history, 30% relates to the amount
   of debt, 15% relates to the length of credit history, 10% relates to new credit, and the
   last 10% relates to a consumer’s credit mix or the different types of debts reported.
30. Payment history refers to whether a consumer has paid their bills in the past, on time,
   late or missed payments. The more severe, recent, and frequent the late payment
   information, the greater the impact on a FICO Score. Public record items such as
   bankruptcy, foreclosure, judgments, and wage garnishments are also considered part of
   a consumer’s payment history.
31. In factoring the severity of delinquent payments, a FICO Score considers how late the
   payment continues to be, how much is owed, how recently this occurred, and how
   many delinquent accounts exist.
32. Once a delinquent account has been remedied the longer the account stays current the
   more a consumer’s FICO Score should increase.
33. FICO Scores are entirely dependent upon information provided by data furnishers
   (DFs) to CRAs.




                                             4

     Case 2:21-cv-01060-SCD Filed 09/13/21 Page 4 of 17 Document 1
34. The FICO scoring formula treats both Chapter 7 and Chapter 13 Bankruptcies similarly
   in terms of their impact on one’s FICO Score. Specifically, both Chapters have the
   same level of severity with respect to their FICO Score and for both, FICO uses the
   filing date to determine how long ago the bankruptcy took place.


           e-OSCAR
35. E-OSCAR is the web-based Metro 2 compliant system developed by Experian
   Information Solutions, Inc.; Equifax, Inc.; TransUnion, LLC and Innovis that enables
   DFs and CRAs to create and respond to consumer credit disputes.
36. When a consumer sends a dispute letter to a CRA the CRA then sends an automated
   credit dispute verification (ACDV) via e-Oscar to the DF.
37. The ACDV contains within it Metro 2 codes next to certain data fields associated with a
   credit file e.g. “Account Type” “07” (07 in Metro 2 refers to a Charge Account).
38. regarding a consumer’s credit worthiness.

                  Metro 2
39. The Consumer Data Industry Association is an international trade association
   representing the consumer credit, mortgage reporting, employment and tenant screening
   and collection service industries.
40. The credit reporting industry has adopted a standard electronic data reporting format
   called the Metro 2 format. The Metro 2 format was developed by the CDIA in an effort
   to universally report debts in a particular manner that is understood to be the most
   accurate way in which to report a debt. Specifically, Metro 2 format was designed to
   allow reporting of the most accurate and complete information on consumer’s credit
   history.
41. The CDIA’s Metro 2 format is the credit reporting industry standard for accurate credit
   reporting.
42. The credit reporting industry at large depends upon Metro 2 and the CDIA’s
   recommendations for reporting debt accurately.




                                            5

     Case 2:21-cv-01060-SCD Filed 09/13/21 Page 5 of 17 Document 1
43. The CDIA is the expert on accurate credit reporting. In support of his allegations Plaintiff
   avers the following:
       a. The CDIA offers a FCRA certificate program for all CRAs.
       b. The CDIA offers a FCRA awareness program for all CRAs.
       c. The CDIA offers a FCRA Certificate program for DFs.
       d. The CDIA offers a FCRA awareness program for DFs.
       e. The CDIA offers a Metro 2 Learning system to provide detailed instructions on
           the use of Metro 2 format to ensure understanding of the reporting guidelines for
           each field of the Metro 2 Format as well as the relationship between multiple
           fields.
       f. The CDIA hosts workshops developed and authorized by Equifax, Experian,
           Innovis, and Transunion.
       g. The CDIA developed a credit reporting resource guide for accurately reporting
           credit.
44. The CDIA’s Metro 2 is accepted by all CRAs.
45. The credit reporting accepted industry standards for reporting Metro 2 accurately are
   found in the CDIA’s credit reporting resource guide (CRRG).
46. The CRRG outlines the industry standards for most accurately reporting debts using
   Metro 2.
47. The three main credit bureaus helped draft the CRRG.
48. The CRRG is not readily available to the public. It can be purchased online for $229.45.
49. Even if a buyer is ready willing and able to pay for the CRRG, the CDIA will NOT grant
   access to the guide unless the buyer represents an organization included in the Metro 2
   Access Policy.
50. When FICO calculates credit scores the algorithms use Metro 2 information based on
   industry standards established by the CDIA.




                                              6

      Case 2:21-cv-01060-SCD Filed 09/13/21 Page 6 of 17 Document 1
     51. The algorithms used by FICO in determining a consumer’s credit score are premised on
        the Metro 2 data received comporting with the CDIA’s recommendations for accurate
        credit reporting.
     52. If the Metro 2 data received by FICO deviates from industry standards an inaccurate or
        incorrect FICO Score results. If the resulting FICO Score is lower a consumer will be
        considered a higher credit risk resulting in less favorable lending terms.
     53. All three major CRAs are members of the CDIA
                Consumer Information Indicator
     54. When a consumer files for bankruptcy protection certain credit reporting industry
        standards exist.
     55. Certain Metro 2 data is regularly expected and calculated by FICO when determining a
        consumer’s credit worthiness.
     56. The Consumer Information Indicator (CII) is a critical field in the Metro 2 Format that
        indicates a special condition that applies to a specific consumer.
     57. Under Metro 2 the CII must be reported only on the consumer to whom the information
        applies.
     58. It is the credit reporting industry standard to report a very specific CII upon the filing of
        a consumer bankruptcy.
     59. In the consumer bankruptcy context CII Metro 2 Code “A” denotes that a petition for
        Chapter 7 has been filed, is active, but no discharge has been entered.
     60. The CII Metro 2 Code “Z” indicates that a bankruptcy petition has been filed but the
        chapter is undesignated/unknown.
     61. The CII Metro 2 Code “E” denotes that a Chapter 7 bankruptcy has been discharged.
     62. The CII Metro 2 Code “H” denotes that a Chapter 13 bankruptcy has been discharged.
     63. The CII field is a critical field for consumers and directly relates to and impacts a
        consumer’s credit worthiness.
     64. A failure to property update the CII Metro 2 field can result in a consumer having a
        lower credit score and make the consumer appear much less credit worthy.
//

                                                   7

           Case 2:21-cv-01060-SCD Filed 09/13/21 Page 7 of 17 Document 1
              Plaintiffs Bankruptcy Filing
 65. Plaintiffs filed for Chapter 13 bankruptcy protection on December 30, 2015 in order to
      discharge various debts and improve Plaintiffs’ credit worthiness and FICO Score.
 66. Plaintiffs received their Chapter 13 discharge on May 18, 2020.
67. On July 7, 2020 Plaintiffs ordered a credit report from Experian, Equifax, and
      TransUnion to ensure proper reporting by Plaintiffs’ creditors after completion of their
      bankruptcy.
68.   Plaintiffs noticed several different trade lines on the July 7, 2020 credit report all
      reporting inaccurate, misleading, or incomplete information that did not comply with
      credit reporting industry standards.
69.   AI reported various accounts in Plaintiff Phillip Petrie’s name that were past-due and in
      collections.
70.   Similarly, Maurices was reporting Plaintiff Lynn Petrie’s account as charged-off rather
      than included/discharged in bankruptcy.
71.   In response, Plaintiffs disputed the inaccurate AI and Maurices tradelines via certified
      mail with Experian, Equifax, and TransUnion.
72.   The accounts were disputed on August 11, 2020.
73.   Plaintiffs’ dispute letters specifically put defendant AI and Maurices on notice that the
      accounts were included and discharged in Plaintiffs’ chapter 13 bankruptcy and the
      tradelines needed to be updated to reflect the filing and discharge.

74. Plaintiffs are informed and believes that each CRA received Plaintiff’s dispute letter
      and in response sent Plaintiff’s dispute to each DF via an ACDV through e-OSCAR.
75. Plaintiffs ordered a second credit report from Experian, TransUnion Equifax for the
      sole purpose to ensure the AI and Maurices accounts had in fact been updated.
76.   The AI and Maurices accounts listed above had not been updated and was still
      appearing on Plaintiffs’ credit reports.
      Inaccuracy – AI
77.   Plaintiffs were frustrated to see that Defendant AI did not properly update the account
      but instead continued to report Plaintiffs’ account as past-due with balances owed and
      outstanding.

                                                 8

        Case 2:21-cv-01060-SCD Filed 09/13/21 Page 8 of 17 Document 1
78.   AI’s failure to report the discharge makes it appear that the accounts were not subject to
      Plaintiffs’ chapter 13 bankruptcy/discharge and are still outstanding.
79.   Therefore, it appears that Plaintiffs must still pay on the AI accounts despite receiving a
      chapter 13 discharge.
80.   AI’s reporting makes it seem as if the debt is still outstanding and that Plaintiffs are still
      responsible for the amounts listed on the credit reports.
81.   AI’s reporting is incomplete and inaccurate.
82.   AI should have updated the CII to “H” to reflect the bankruptcy discharge.
              Willfulness
 83. This was not a negligent act by AI but instead an intentional act to purposefully
      undermine Plaintiffs’ ability to effectively restore their credit.
 84. AI’s reporting makes Plaintiffs appear less credit worthy because the lack of any update
      on the account implies it was not included/discharged in bankruptcy.
 85. AI knows that its reporting must be accurate and complete.
 86. AI is not following industry standards and is instead reporting incorrect information
      with the hope that Plaintiffs will make a payment on the account.
 87. After receiving Plaintiffs’ dispute AI, rather than update the tradeline, ignored the
      dispute and continued to report the accounts as past-due.
 88. AI’s reporting of the inaccurate and misleading information was done intentionally in
      order to have Plaintiffs make a payment on the accounts in order to remove the
      derogatory information from their credit reports.
      Inaccuracy – Maurices
89.   Plaintiffs were also frustrated to see that Defendant Maurices did not properly update
      the account.
90.   Maurices was still reporting the account as charged-off without any notation that the
      account was included/discharged in Plaintiffs’ chapter 13 bankruptcy filing.




                                                 9

        Case 2:21-cv-01060-SCD Filed 09/13/21 Page 9 of 17 Document 1
91.   Maurices’ failure to update the account makes it appear as though the Maurices account
      was not part of Plaintiffs’ chapter 13 bankruptcy filing nor subject to the chapter 13
      discharge.
92.   There is no information regarding the Maurices account that would inform potential
      lenders or anyone else viewing the credit report that the account has been
      included/discharged in bankruptcy.
93.   Maurices’ reporting makes it seem as if the debt is still outstanding and that Plaintiffs
      are liable to make payments on the account, despite Plaintiffs filing for bankruptcy
      protection and receiving a bankruptcy discharge.
94.   Maurices’ reporting is entirely incomplete, misleading and technically inaccurate.
95.   The reporting is incomplete because the report lacks any updates on the account.
96.   Maurices should have updated the CII to report a “H” as instructed by the CRRG after
      Plaintiffs received their chapter 13 discharge.
97.   As it stands it appears that Maurices continues to report the account as charged-off,
      making it appear that Plaintiff still owes a balance on the account and that the account
      is not included in Plaintiff’s chapter 13 bankruptcy.
98.   Such reporting remains wholly incomplete and would lead lenders to question whether
      or not Plaintiff has made mortgage payments consistently. Thus, such reporting makes
      Plaintiff appear less credit worthy.
             Willfulness
99.   This was not a negligent act by Defendant Maurices but instead an intentional act to
      purposefully undermine Plaintiffs’ ability to effectively restore their credit.
100. Maurices’ reporting makes Plaintiffs appear less credit worthy because the lack of any
      update on the account makes it appear that Plaintiffs did not include the debt owed to
      Maurices in their bankruptcy.
101. Maurices knows that its reporting must be accurate and complete.
102. Maurices is not following industry standards and is instead reporting incorrect
      information with the hope that Plaintiffs will make a payment on the account.


                                                10

       Case 2:21-cv-01060-SCD Filed 09/13/21 Page 10 of 17 Document 1
103. Once Maurices received Plaintiffs’ dispute, rather than update the tradeline, Maurices
     instead ignored the dispute and continued to report the inaccurate information.
104. Plaintiffs believe the reporting of the inaccurate and misleading information was done
     by Maurices in order to have them make a payment on the account in order to have the
     negative information removed from their credit report.
105. Such a scheme directly undermines the integrity of not only the bankruptcy court but
     also the integrity of the credit reporting system at large.
             Damages
106. As a result of the incorrect reporting, Plaintiffs have suffered economic loss, diminished
     credit, emotional harm, and excessive stress resulting in doubt as to the effectiveness of
     the Bankruptcy Code.
107. Plaintiffs are frustrated and annoyed that their credit has not improved since the discharge
     of their chapter 13 bankruptcy as they believed the accounts with AI and Maurices were
     discharged.
108. Plaintiffs’ have experienced an increase in their anxiety and stress once they learned that
     AI and Maurices were not acknowledging the bankruptcy discharge.
109. Plaintiffs’ credit score has remained at a low level as a result of the AI and Maurices
     reporting, preventing them from rebuilding their credit and impacting their ability to
     obtain a more favorable interest rate on extensions of credit.
110. The actions of Equifax, TransUnion, Maurices, and AI as alleged herein are acts in
     violation of the Fair Credit Reporting Act, 15 U.S.C. § 1681s-2(b).
                              FIRST CAUSE OF ACTION
                   (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681e(b))
                                        Against Defendants)

     Equifax and TransUnion – Failure to Assure Credit Reporting Accuracy.

111. Plaintiffs reallege and incorporate herein the allegation in each and every paragraph
     above as though fully set forth herein.




                                                 11

       Case 2:21-cv-01060-SCD Filed 09/13/21 Page 11 of 17 Document 1
112. Equifax and TransUnion violated 15 U.S.C. § 1681e(b) by failing to establish and/or to
     follow reasonable procedures to assure maximum possible accuracy in the preparation of
     Plaintiffs’ credit reports and credit files it published and maintained concerning Plaintiffs.
113. Had Equifax and TransUnion maintained reasonable procedures to assure maximum
     accuracy Equifax and TransUnion would never have allowed Defendants AI and
     Maurices to report the account as described herein.
114. As a result of Equifax and TransUnion’s violation of 15 U.S.C. § 1681e(b), Plaintiffs
     suffered actual damages, including but not limited to: diminished credit, damage to
     reputation, embarrassment, humiliation, and other mental and emotional distress.
             Willfulness
115. The violations described herein by Equifax and TransUnion was willful, specifically the
     Credit Bureaus have intentionally and purposefully set up a system where inaccuracies
     are not only probable but inevitable.
116. Equifax and TransUnion intentionally send consumer disputes to employees who do not
     live within the continental United States.
117. This is done intentionally to hide and or subvert a consumer’s ability to confront
     individual directly responsible for approving accurate reporting.
118. These employees for Defendants Equifax and TransUnion receive little to know training
     concerning how to accurately report consumer debt.
119. Instead, these employees are simply instructed to parrot whatever information a data
     furnisher provides regardless of whether or not that information is accurate. See Saez v.
     Trans Union, LLC, 621 F.Supp. 2d 1074, 1083, 1088 (D.Or. 2007); Grigoryan v.
     Experian Info. Sols., Inc., 84 F. Supp. 3d 1044, 1091 (C.D. Cal. 2014); Haykuhi
     Avetisyan v. Experian Info Sols., No. CV 14-05276-AB (ASX)
120. Equifax and TransUnion employees are regularly expected to review and approve over 90
     disputes per day rendering less than five minutes to review, investigate, and respond to
     each dispute received.
121. Equifax and TransUnion have intentionally setup this system in order to undermine, hide,
     and otherwise frustrate consumers’ ability to properly dispute and correct credit reports.
122. Equifax and TransUnion knew Plaintiffs received a discharge as the discharge was
     reported in the public records portion of both the Equifax and TransUnion credit reports.


                                              12

       Case 2:21-cv-01060-SCD Filed 09/13/21 Page 12 of 17 Document 1
123. Given that Equifax and TransUnion helped draft the CRRG, and Plaintiffs specifically
     referenced industry guidelines in the dispute letter Equifax and TransUnion knew that the
     AI and Maurices accounts were not reporting in a manner consistent with industry
     standards i.e. accurate, but chose to do nothing.
124. Consequently, Defendants Equifax and TransUnion are liable for punitive damages in an
     amount to be determined by the Court pursuant to 15 U.S.C. § 1681n. In the alternative,
     Equifax and TransUnion were at least negligent, which entitles Plaintiffs to recovery
     under 15 U.S.C. § 1681o.
125. Plaintiffs are entitled to recover actual damages, statutory damages, costs, and attorney’s
     fees from Experian, Equifax, and TransUnion in an amount to be determines by the Court
     pursuant to 15 U.S.C. § 1681n and § 1681o.
                             SECOND CAUSE OF ACTION
                (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681s-2(b))
                                      Against Defendants)

     AI and Maurices – Failure to Reinvestigate.

126. Plaintiffs reallege and incorporate herein the allegation in each and every paragraph
     above as though fully set forth herein.
127. 15 USC 1681s-2(b) and 15 USC 1681i-(a)1 prohibits furnishers from providing any
     information relating to a consumer to any consumer reporting agency if the person knows
     or has reasonable cause to believe that the information is inaccurate or misleading and
     requires a furnisher to update and or correct inaccurate information after being notified
     by a consumer reporting agency of a dispute by a consumer.
128. Defendants AI and Maurices violated section 1681s-2(b) by failing to conduct a
     reasonable investigation and re-reporting misleading and inaccurate account information.
129. The CRAs provided notice to AI that Plaintiffs were disputing the inaccurate and
     misleading information, but AI failed to conduct a reasonable investigation of the
     information.
130. Based on Plaintiffs’ disputes, AI and Maurices should have known its accounts were
     included and discharged in Plaintiffs’ chapter 13 bankruptcy.
131. The most basic investigation would include a simple review of well-established credit
     reporting industry standards.


                                               13

       Case 2:21-cv-01060-SCD Filed 09/13/21 Page 13 of 17 Document 1
132. Plaintiffs allege AI and Maurices did not review well established industry standards for
     credit reporting.
133. If AI and Maurices had reviewed such standards AI and Maurices would have seen its
     reporting was not in compliance and consequently inaccurate and or incomplete.
134. Such an investigation would be unreasonable.
     Equifax and TransUnion – Failure to Reinvestigate Disputed Information.

135. Plaintiffs reallege and incorporate herein the allegation in each and every paragraph
     above as though fully set forth herein.
136. After Plaintiffs disputed the account mentioned above, Ex Equifax and TransUnion
     were required to conduct a reasonable investigation and to delete any information that
     was not accurate under 15 USC 1681i-(a)1.
137. Equifax and TransUnion failed to conduct a reasonable investigation and failed to
     correct the misleading and or inaccurate statements on the account within the
     statutory time frame or at all.
138. Plaintiffs allege that Equifax and TransUnion have its own independent duty to
     conduct a reasonable investigation 15 USC 1681i-(a)1.
139. Equifax and TransUnion are not passive entities bound to report whatever
     information a data furnisher, such as AI and Maurices, provide.
140. Plaintiffs allege that Equifax and TransUnion are readily familiar with Metro 2
     guidelines and credit reporting industry standards given that Equifax and TransUnion
     helped draft said guidelines.
141. Given the aforementioned, Plaintiff alleges that Equifax and TransUnion can and do
     suppress inaccurate information from being reported when DFs provide inaccurate
     information.
142. Equifax and TransUnion can and do instruct DFs on how to properly report certain
     accounts from time to time upon request from the DF.
143. Equifax and TransUnion failed to conduct a reasonable investigation because any
     basic investigation would have uncovered that certain DFs were not following credit
     reporting industry standards.




                                               14

       Case 2:21-cv-01060-SCD Filed 09/13/21 Page 14 of 17 Document 1
144. Equifax and TransUnion therefore did not do the most basic investigation regarding
     credit reporting industry standards otherwise the aforementioned would have been
     uncovered and the error corrected.
145. Equifax and TransUnion intentionally, willfully or with reckless disregard for
     Plaintiffs’ accuracy did no investigation whatsoever given that Equifax and
     TransUnion’s general policy are to simply parrot whatever information a data-
     furnishers sends.
146. Such policy and procedure inherently leads to inaccurate information being reported
     and therefore such an investigation is wholly unreasonably and reckless i.e. willful.
                              THIRD CAUSE OF ACTION
                (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681i(a)(4))
                                      Against Defendants)

     Equifax and TransUnion – Failure to Review and Consider All Relevant
     Information.

147. Plaintiffs reallege and incorporate herein the allegation in each and every paragraph
     above as though fully set forth herein.
148. Equifax and TransUnion violated 15 U.S.C. § 1681i(a)(4) by failing to review and
     consider all relevant information submitted by Plaintiffs.
149. As a result of Equifax and TransUnion’s violation of 15 U.S.C. § 1681i(a)(4), Plaintiffs
     suffered actual damages, including but not limited to, damage to reputation,
     embarrassment, humiliation, and other mental and emotional distress.
150. The violations by Equifax and TransUnion were willful, rendering Equifax and
     TransUnion individually liable for punitive damages in an amount to be determines by
     the Court pursuant to 15 U.S.C. § 1681n.
151. In the alternative, Equifax and TransUnion were negligent, which entitles Plaintiffs to
     recovery under 15 U.S.C. § 1681o.
152. Plaintiffs is entitled to recover actual damages, statutory damages, costs and attorney’s
     fees from Equifax and TransUnion in an amount to be determines by the Court pursuant
     to 15 U.S.C. § 1681n and § 1681o.
                             FOURTH CAUSE OF ACTION
              (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681i(a)(5)(A))
                                      Against Defendants)



                                               15

       Case 2:21-cv-01060-SCD Filed 09/13/21 Page 15 of 17 Document 1
        Equifax and TransUnion – Failure to Delete Disputed and Inaccurate
        Information.

  153. Plaintiffs reallege and incorporate herein the allegation in each and every paragraph
        above as though fully set forth herein.
  154. Equifax and TransUnion violated 15 U.S.C. § 1681i(a)(5)(A) by failing to promptly
        delete the disputed inaccurate items of information from Plaintiffs’ credit file or modify
        the item of information upon a lawful reinvestigation.
  155. As a result Equifax and TransUnion’s violation of 15 U.S.C. § 1681i(a)(5)(A), Plaintiffs
        suffered actual damages, including but not limited to, damage to reputation,
        embarrassment, humiliation, and other mental and emotional distress.
  156. The violations by Equifax and TransUnion were willful, rendering Equifax and
        TransUnion individually liable for punitive damages in an amount to be determines by
        the Court pursuant to 15 U.S.C. § 1681n.
  157. In the alternative, Equifax and TransUnion were negligent, which entitles Plaintiffs to
        recovery under 15 U.S.C. § 1681o.
  158. Plaintiffs are entitled to recover actual damages, statutory damages, costs and attorney’s
        fees from Equifax and TransUnion in an amount to be determines by the Court pursuant
        to 15 U.S.C. § 1681n and § 1681o.

  159. Wherefore, Plaintiffs pray for judgment as hereinafter set forth.
                                   DEMAND FOR JURY TRIAL
        Pursuant to Federal Rules of Civil Procedure 38, Plaintiff hereby demands a trial by jury
for all issues of fact triable by jury.
                                      PRAYER FOR RELIEF
        WHEREFORE, Plaintiffs prays for judgment as follows:
            1. For preliminary and permanent injunctive relief to stop Defendants from
                engaging in the conduct described above;
            2. Award statutory and actual damages pursuant to 15 U.S.C. § 1681n,
            3. Award punitive damages in order to deter further unlawful conduct pursuant to
                15 U.S.C. § 1681n,
            4. Award attorney’s fees and costs of suit incurred herein pursuant to 15 U.S.C. §

                                                  16

         Case 2:21-cv-01060-SCD Filed 09/13/21 Page 16 of 17 Document 1
      1681n & o,
   5. For determination by the Court that Creditor’s policies and practices are
      unlawful and in willful violation of 15 U.S.C. § 1681n, et seq.; and
   6. For determination by the Court that Creditor’s policies and practices are
      unlawful and in negligent violation of 15 U.S.C. § 1681o.


                                            Gale, Angelo, Johnson, & Pruett, P.C.
Dated: September 13, 2021                   /s/ Elliot Gale
                                            Elliot Gale
                                            Attorney for Plaintiffs




                                       17

 Case 2:21-cv-01060-SCD Filed 09/13/21 Page 17 of 17 Document 1
